PER CURIAM.
It appears that this appeal has been taken directly from the denial of appellant’s motion to dismiss. Fla.R.Crim.P. 3.190(c)(4). Accordingly, the appeal is subject to dismissal as premature. We note that the trial court, in accepting appellant’s plea of nolo contendere, agreed to certify that this case involves a question of great importance. However, we believe that substantially the same question already has been addressed by this court in a prior proceeding. State v. Sorakrai, 543 So.2d 294 (Fla. 2d DCA 1989).
Appeal dismissed.
RYDER, A.C.J., and DANAHY and ALTENBERND, JJ., concur.